Citation Nr: 1140603	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from September 1975 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he experienced severe stress during service that led him to attempt suicide.  As noted in the March 2005 RO decision, a November 1975 service treatment record revealed that the Veteran reported feeling anxious and nervous, and a March 1976 mental status evaluation noted that the Veteran had an adjustment reaction manifested by difficulties coping with military life.  A copy of an Article 15 reports that the Veteran had attempted suicide by intentionally injuring himself.

A deferred rating decision dated in April 2009 essentially states that the Veteran's service treatment records and service personnel records are no longer associated with the claims file, and other materials associated with the claims file reveal that attempts to obtain these records (including requesting copies from the Veteran) have been largely unsuccessful.

The Board finds that a comprehensive VA psychiatric examination would be helpful to the Board prior to adjudicating this issue, and the Board notes that the Veteran has not previously undergone such VA examination.  As such, the Board finds that the Veteran should be afforded a VA psychiatric examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As an April 1990 private record reflects that the Veteran indicated that he had been depressed since age 12, and as an October 2004 private record reflected that the Veteran began drinking at age 8 and began taking drugs at age 11, the matter of whether the Veteran had a psychiatric disorder prior to service should be addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it has been definitively clinically demonstrated that a psychiatric disorder preexisted his military service and was or was not permanently aggravated therein.  If it is not definitively clinically established that a psychiatric disorder preexisted military service and was not permanently aggravated by service, then the examiner must opine as to whether it is at least as likely as not that the Veteran has a current psychiatric disability that was incurred in his military service.  The rationale for any opinion expressed should be set forth.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


